DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5-9, 11, and 12 in the reply filed on 09/03/2021 is acknowledged.
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.

Response to Amendment
Amendment filed 04/21/2021 has been entered. Claims 1-12 are pending. Claims 4 and 10 have been withdrawn per election dated 09/03/2021. Claims 7-12 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 7 recite “an electrode material comprising (consisting of)… wherein a specific surface area” however does not recite what the surface area is relating to. It is unclear if this is a surface area of the electrode material as a whole, of the primary particles, or of the secondary particles. As such, the scope of the claim cannot be properly determined.
Claims 1 and 7 recite the limitation "a volume of micropores" but does not recite what component comprises micropores, or how they relate to the other components, such as micropores formed between aggregates of primary particles. It is not clear if the electrode material as a whole comprises micropores, or if the micropores are related to another component, and then subsequently the micropores have a specified volume. As such, the scope of the claim cannot be properly determined.
Claims 2-3, 5-6, 8-9, and 11-12 are rejected by nature of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina et al., (US20160190586) hereinafter Hoshina, in view of Stevens et al., (US20210193994) hereinafter Stevens.
Regarding Claim 1, Hoshina discloses an electrode material (Hoshina [0005]), comprising a carbon coated electrode active material (Hoshina [0028]) having primary particles of the active material (Hoshina [0045]) and secondary particles (Hoshina [0045]) that are aggregates of the primary particles (Hoshina [0045]), and a carbonaceous film that coats the primary particles of the electrode active material (Hoshina [0028]) and the secondary particles that are the aggregates of the primary particles since the primary particles are coated in carbon, the secondary particles are thus necessarily also coated in carbon. Hoshina further discloses wherein a specific surface area is 12 to 30 m2/g (Hoshina [0015]) which falls within the claimed range of 4 m2/g or more to 40 m2/g or less. The Examiner notes that the method used to obtain the surface area or volume of micropores (a nitrogen adsorption method) does not provide patentable weight to the claim. As long as the surface area is the same, the method of obtaining the value does not provide patentable distinction. Hoshina further discloses wherein a maximum peak of the distribution of pore diameter is in a range of 10 to 50 nm (Hoshina [0055]) falling 3), falling within the claimed range of 0.05 cm3/g or more and 0.3 cm3/g  or less, such that a sufficient amount of electrolyte can be held while preventing peeling from the current collector (Hoshina [0026]). However Hoshina does not explicitly disclose that this pore volume is of pores less than 200 nm or less, however, it is understood since the peak pore distribution is less than 200nm as disclosed above, this range is a suitable representation of pores less than 200 nm. Hoshina discloses adjusting the crystallinity of the active material in order to improve Li conductive characteristics (Hoshina [0028]), however, Hoshina is silent to a crystallite size of the electrode material. 
In a similar field of endeavor as it pertains to a carbon coated lithium metal phosphate for a lithium ion battery (Stevens [0001]), Stevens teaches a similar carbon coated lithium metal phosphate electrode material (Stevens [0005]) having a crystallite size of at least 50 nm and 200 nm or less (Stevens [0047]), falling within the claimed range of 30 nm or more and 250 nm or less. Stevens teaches that this range is beneficial to provide a suitably high level of crystallinity and fewer crystalline defects, which enhances lithium ion conduction within the material (Stevens [0047]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electrode material of Hoshina to include crystallites in a range of 50-200 nm, falling within the claimed range of 30 nm or more and 250 nm or less, as taught by Stevens in order to provide a suitable crystallite size that enhances lithium ion conduction.  
Regarding Claim 2-3, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses wherein the electrode material is represented by a generic formula LiMn1-x-yFexAyPO4 (where 0<x≤0.3, 0≤y≤0.1, and A is at least one of Mg, Ca, Al, Ti, Zn, and Zr) (Hoshina [0015]), reading on the claimed formula LiaAxMyBOz where A is Mn and Fe; M is at least one of Mg, Ca, Al, Ti, Zn, and Zr; B is 
Regarding Claim 5, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses an electrode formed using the electrode material as set forth above (Hoshina [0005]).
Regarding Claim 6, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses a lithium ion battery (Hoshina [0003]) comprising a positive electrode (Hoshina [0005]) made of the electrode as set forth above.
Regarding Claim 7, Hoshina discloses an electrode material (Hoshina [0005]), consisting of a carbon coated electrode active material (Hoshina [0028]) having primary particles of the active material (Hoshina [0045]) and secondary particles (Hoshina [0045]) that are aggregates of the primary particles (Hoshina [0045]), and a carbonaceous film that coats the primary particles of the electrode active material (Hoshina [0028]) and the secondary particles that are the aggregates of the primary particles since the primary particles are coated in carbon, the secondary particles are thus necessarily also coated in carbon. Hoshina further discloses wherein a specific surface area is 12 to 30 m2/g (Hoshina [0015]) which falls within the claimed range of 4 m2/g or more to 40 m2/g or less. The Examiner notes that the method used to obtain the surface area or volume of micropores (a nitrogen adsorption method) does not provide patentable weight to the claim. As long as the surface area is the same, the method of obtaining the value does not provide patentable distinction. Hoshina further discloses wherein a maximum peak of the distribution of pore diameter is in a range of 10 to 50 nm (Hoshina [0055]) falling within the claimed range of 26 nm or more and 90 nm or less. Hoshina further discloses wherein a pore volume is 0.17 mL/g to 0.29 mL/g (Hoshina [0026]), (where 1 mL= 1 cm3), falling within the claimed range of 0.05 cm3/g or more and 0.3 cm3/g  or less, such that a sufficient amount of electrolyte can be held while preventing peeling from the current collector (Hoshina [0026]). However Hoshina does not explicitly disclose that this pore volume is of pores less than 200 nm or less, however, it is understood 
In a similar field of endeavor as it pertains to a carbon coated lithium metal phosphate for a lithium ion battery (Stevens [0001]), Stevens teaches a similar carbon coated lithium metal phosphate electrode material (Stevens [0005]) having a crystallite size of at least 50 nm and 200 nm or less (Stevens [0047]), falling within the claimed range of 30 nm or more and 250 nm or less. Stevens teaches that this range is beneficial to provide a suitably high level of crystallinity and fewer crystalline defects, which enhances lithium ion conduction within the material (Stevens [0047]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electrode material of Hoshina to include crystallites in a range of 50-200 nm, falling within the claimed range of 30 nm or more and 250 nm or less, as taught by Stevens in order to provide a suitable crystallite size that enhances lithium ion conduction.  
Regarding Claim 8-9, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses wherein the electrode material is represented by a generic formula LiMn1-x-yFexAyPO4 (where 0<x≤0.3, 0≤y≤0.1, and A is at least one of Mg, Ca, Al, Ti, Zn, and Zr) (Hoshina [0015]), reading on the claimed formula LiaAxMyBOz where A is Mn and Fe; M is at least one of Mg, Ca, Al, Ti, Zn, and Zr; B is P; a=0, falling within the claimed range of 0≤a<4; 0<x≤0.9 falling within the claimed range of 0<x<1.5; 0≤y≤0.1, falling within the claimed range of 0≤y<1; z=4, falling within the claimed range of 0<z≤4.
Regarding Claim 11
Regarding Claim 12, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses a lithium ion battery (Hoshina [0003]) comprising a positive electrode (Hoshina [0005]) made of the electrode as set forth above.

Response to Arguments
Applicant’s arguments, filed 04/21/2021, with respect to the rejections of claim 1 under 35 USC 102 or alternatively 103 over Hoshina (US20160190586) have been fully considered and are persuasive, since Hoshina does not disclose crystallite size as required by the new claim amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Hoshina in view of Stevens.
Applicant argues regarding the 112(b) rejection that the claims do particularly point out and distinctly claim the subject matter which Applicant regards as the invention, but does not provide additional clarity to the limitations of issue. 
The Examiner submits that it is not clearly defined what component comprises micropores or a specific surface area, if it is the electrode material as a whole, primary particles, or secondary particles. Since it is not clear, the 112(b) rejection is maintained and clarified as set forth above.
Applicant argues that the term “electrode material” as claimed is different from the electrode layer of Hoshina, as it is considered a raw material and is considered a component for manufacturing, not a finished product, and the properties disclosed in the prior art are for the electrode layer, which comprises other components, and not the electrode material itself. 
The Examiner submits that this argument is not persuasive. The claimed electrode material is still interpreted to be an electrode material at any stage of manufacturing, especially since dependent claims use the “electrode material” as a component of a finished product. Since the prior art discloses the product with the same properties as claimed, the claim limitations are met. Further, Hoshina 
Applicant argues that the measuring method in the claim is different from the prior art, since a nitrogen adsorption method is claimed.
The Examiner submits that the measurement method from which a value is obtained does not provide patentable distinction to the claim. As long as the prior art teaches the properties of a product claim, the manner in which it was measured is not persuasive to overcome the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722